PER CURIAM.
Appellant pled guilty to carrying a concealed firearm, a felony, and possession of a firearm with an altered or removed serial number, a misdemeanor. The court orally pronounced a sentence for the felony of five years’ probation, with the condition that appellant serve 364 days in jail, along with a $5,000 fine. For the misdemeanor, 364 days in the county jail, consecutive with that imposed for the felony, along with a $1,000 fine, was orally pronounced. The written judgment and sentence imposes a term of five years’ probation for each crime, to run concurrent, with the condition that appellant serve consecutive terms of 364 days jail time for each crime. The fines as orally pronounced were also imposed as a condition of probation.
A court’s written order of judgment and sentence must not vary from its oral. pronouncement of judgment and sentence. Patrick v. State, 413 So.2d 474 (Fla. 2d DCA 1982). Also, the written sentence for the misdemeanor is in excess of the statutory maximum.
*1088Accordingly, we vacate the sentence for possession of a firearm with an altered or removed serial number and remand for imposition of a sentence in accordance with the court’s oral pronouncement.
REMANDED.
GRIMES, A.C.J., and OTT and DAN-AHY, JJ., concur.